

AMENDMENT NO. 1 TO
SECURED CONVERTIBLE
ORIGINAL ISSUE DISCOUNT PROMISSORY NOTE
AND TO LOAN AGREEMENT


Effective on October 11, 2017 (the “Effective Date”), each of (i) the Secured
Convertible Original Issue Discount Promissory Note, dated August 21, 2017,
issued by VICTORY ENERGY CORPORATION to VISIONARY PRIVATE EQUITY GROUP I, LP in
the principal amount of $550,000 (the “Note”), and (ii) the Loan Agreement,
dated August 21, 2017 by and between VICTORY ENERGY CORPORATION and VISIONARY
PRIVATE EQUITY GROUP I, LP (the “Loan Agreement”), are hereby amended as
follows:
1.Increase in Principal Amount. The principal amount of the Note is hereby
increased by Seventy-One Thousand, Five Hundred Dollars ($71,500), resulting in
an increase in the principal amount of the Note to Six Hundred Twenty-One
Thousand, Five Hundred Dollars ($621,500).
2.Increase in Loan Amount. The loan amount of the Note is hereby increased by
Sixty-Five Thousand Dollars ($65,000), resulting in an increase in the loan
amount of the Note to Five Hundred Sixty-Five Thousand Dollars ($565,000).
3.Original Issue Discount. The Note, as amended by this Amendment No. 1 to
Secured Convertible Promissory Note and Loan Agreement, is being issued at an
original issue discount of Fifty-Six Thousand, Five Hundred Dollars ($56,500).
4.Extension of Maturity Date. The Maturity Date is extended to November 30,
2017; provided, however, that the Maturity Date shall be accelerated if Borrower
raises capital in an amount sufficient to repay the Principal Amount and all
other amounts due under the Loan.
5.Option to Loan Additional Amounts. The Lender shall have the option, but not
the obligation, to loan to the Borrower up to an additional $250,000 on the
terms specified in the Note and Loan Agreement. If the Lender elects to loan
additional amounts to the Borrower it shall deliver to the Borrower a written
notice that indicates (a) the amount of the additional loan, (b) the new
principal amount of the Note, (c) the new loan amount, and (d) the new aggregate
original issue discount amount. Such notice, after funding of the additional
loan amount, shall automatically, and without any action on the party of the
Borrower or the Lender, be deemed to be an amendment to the Note and Loan
Agreement that reflects the terms described in the Lender’s written notice. The
Lender’s written notice shall be evidence of the additional loan amount absent
manifest error.
6.Ratification of Remaining Provisions. Except as expressly set forth herein,
all of the provisions of the Note and the Loan Agreement shall remain in full
force and effect.
7.

IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 1 to Secured
Convertible Original Issue Discount Promissory Note and to Loan Agreement to be
executed by its duly authorized officers on the Effective Date.




VISIONARY PRIVATE EQUITY GROUP I, LP, BY: VISIONARY PE GP I, LLC,
its General Partner




By:/s/ Ronald Zamber    
Name: Ronald Zamber
Title: Senior Managing Director    


VICTORY ENERGY CORPORATION




By:/s/ Kenneth Hill    
Name: Kenneth Hill
Title: Chief Executive Officer




CONSENT OF ARMACOR


The undersigned, on behalf of Armacor Victory Ventures, LLC, consents to the
foregoing amendment to the Loan Agreement and Note which increases the principal
amount of the Note as described above.




ARMACOR VICTORY VENTURES, LLC






By: /s/ Rick Salas            
Rick Salas, President




